                                           Case 5:17-cv-00625-VKD Document 140 Filed 10/09/20 Page 1 of 4




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6                                          SAN JOSE DIVISION

                                   7

                                   8       ALMA RAMIREZ, et al.,                            Case No. 17-cv-00625-VKD
                                                        Plaintiffs,
                                   9
                                                                                            ORDER RE MOTION FOR MINOR’S
                                                  v.                                        COMPROMISE
                                  10

                                  11       CITY OF GILROY, et al.,                          Re: Dkt. No. 138
                                                        Defendants.
                                  12
Northern District of California
 United States District Court




                                  13

                                  14           In this civil rights action, minor plaintiffs H.A. and L.A., by and through their guardian ad

                                  15   litem, Gloria Menchaca, ask the Court to approve their settlement with defendants the City of

                                  16   Gilroy and Gilroy police officer Adam Moon. Dkt. No. 138. Defendants do not oppose plaintiffs’

                                  17   motion for approval of the minors’ compromise. Dkt. No. 137. Upon consideration of the motion

                                  18   and supporting papers, the Court grants the motion, finding that the settlement is fair and

                                  19   reasonable.1

                                  20           This case arises out of the death of Hector Alvarez, the father of H.A. and L.A. Mr.

                                  21   Alvarez’s mother, Alma Ramirez, is also a plaintiff in this action. Plaintiffs asserted the following

                                  22   claims against Officer Moon only: (1) use of excessive force in violation of the Fourth

                                  23   Amendment (42 U.S.C. § 1983), and (2) violation of substantive due process and deprivation of

                                  24   right to familial relations in violation of the Fourteenth Amendment (42 U.S.C. § 1983). Dkt. No.

                                  25   1. Plaintiffs asserted the following claims against Officer Moon and the City of Gilroy: (3)

                                  26   battery, (4) negligence, and (5) violation of the Bane Act, California Civil Code § 52.1. Id.; see

                                  27
                                       1
                                  28    All parties have expressly consented that all proceedings in this matter may be heard and finally
                                       adjudicated by a magistrate judge. 28 U.S.C. § 636(c); Fed. R. Civ. P. 73; Dkt. Nos. 14, 16.
                                          Case 5:17-cv-00625-VKD Document 140 Filed 10/09/20 Page 2 of 4




                                   1   also Dkt. No. 34.

                                   2          Plaintiffs have not provided the Court with the underlying settlement agreement, but they

                                   3   represent that they have agreed to settle all claims for a total of $1,000,000 paid to all three

                                   4   plaintiffs. Dkt. Nos. 126, 138. The $1,000,000 settlement is to be apportioned in three equal parts

                                   5   as follows: $333,333.33 to H.A., $333,333.33 to L.A., and $333,333.33 to Ms. Ramirez. Dkt. No.

                                   6   138 at 4, 6. Additionally, pursuant to the plaintiffs’ retainer agreement, plaintiffs’ counsel seek

                                   7   40% of each plaintiff’s share of the proceeds on a pro rata basis with their gross settlement

                                   8   allocation, such that counsel will receive $133,333.33 from each plaintiff’s share. Id. at 6–7.

                                   9   Plaintiff’s counsel also request reimbursement of litigation costs pursuant to the retainer

                                  10   agreement, which counsel avers amounts to $26,707.46. Id. at 7. Costs are to be allocated on a

                                  11   pro rata basis, such that counsel will receive $8,902.49 from each plaintiff’s share. Id. In sum,

                                  12   after deduction of fees and costs, each plaintiff will receive the following net settlement:
Northern District of California
 United States District Court




                                  13   $191,097.51 to H.A. in a structured annuity; $191,097.51 to L.A. in a structured annuity; and

                                  14   $191,097.51 to Ms. Ramirez. Id. at 7. H.A. and L.A. will receive payments when they are 25, 27,

                                  15   and 30 years old. See Dkt. No. 138-1, Exs. A, B. The total amount that H.A. will receive after the

                                  16   final payment is made from the annuity is $280,775. Id. ¶ 13, Ex. A. The total amount that L.A.

                                  17   will receive after the final payment is made from the annuity is $272,785. Id. ¶ 14, Ex. B.

                                  18          “District courts have a special duty, derived from Federal Rule of Civil Procedure 17(c), to

                                  19   safeguard the interests of litigants who are minors.” Robidoux v. Rosengren, 638 F.3d 1177, 1181

                                  20   (9th Cir. 2011). “In the context of proposed settlements in suits involving minor plaintiffs, this

                                  21   special duty requires a district court to ‘conduct its own inquiry to determine whether the

                                  22   settlement serves the best interests of the minor.’” Id. (quoting Dacanay v. Mendoza, 573 F.2d

                                  23   1075, 1080 (9th Cir.1978)). “In other words, in this context, the fairness determination is an

                                  24   independent, not a comparative inquiry.” Id. at 1182. Thus, courts must “focus[] on the net

                                  25   recovery of the minor plaintiffs under the proposed agreement,” and “limit the scope of their

                                  26   review to the question whether the net amount distributed to each minor plaintiff in the settlement

                                  27   is fair and reasonable, in light of the facts of the case, the minor’s specific claim, and recovery in

                                  28   similar cases.” Id. at 1181–82. “Most importantly, the district court should evaluate the fairness
                                                                                          2
                                          Case 5:17-cv-00625-VKD Document 140 Filed 10/09/20 Page 3 of 4




                                   1   of each minor plaintiff’s net recovery without regard to the proportion of the total settlement value

                                   2   designated for adult co-plaintiffs or plaintiffs’ counsel—whose interests the district court has no

                                   3   special duty to safeguard.” Id. at 1182. Although the Ninth Circuit expressly limited its holding

                                   4   in Robidoux to cases involving the settlement of a minor’s federal claims, see id. at 1179 n.2,

                                   5   courts in this district have applied the Robidoux standard in cases involving the settlement of both

                                   6   federal and state claims. See J.R. by and through Ringer v. Lakeport Unified Sch. Dist. No. C18-

                                   7   06211 WHA, 2019 WL 6219034, at *2 (N.D. Cal. Nov. 21, 2019) (citing cases).

                                   8          As noted above, attorneys’ fees and costs will be deducted equally from each plaintiff’s

                                   9   share. Although plaintiffs have not cited the recovery obtained by claimants in any similar cases,

                                  10   the Court finds that the proposed settlement amounts for H.A. and L.A. are commensurate with, or

                                  11   greater than, recovery obtained in analogous cases. See, e.g., A.G.A. v. Cty. of Riverside, No.

                                  12   EDCV1900077VAPSPX, 2019 WL 2871160 (C.D. Cal. Apr. 26, 2019) (approving settlement of
Northern District of California
 United States District Court




                                  13   $50,000 minus $257.50 in costs and 25% in attorneys’ fees to be deducted equally from both

                                  14   minor plaintiffs, leaving $18,653.44 total for each minor plaintiff in action concerning wrongful

                                  15   death and unreasonable search and seizure of minor plaintiffs’ father); Garlick v. Cty. of Kern, No.

                                  16   113CV01051LJOJLT, 2016 WL 4087057 (E.D. Cal. Aug. 2, 2016), report and recommendation

                                  17   adopted, No. 113CV01051LJOJLT, 2016 WL 4445852 (E.D. Cal. Aug. 22, 2016) (approving

                                  18   settlement of $132,000 to minor plaintiff after accounting for $45,000 in attorneys’ fees and costs

                                  19   in the amount of $2,866.30 in action concerning wrongful death, unlawful arrest, and excessive

                                  20   force against minor plaintiff’s father); E.S. v. City of Visalia, No. 1:13-v-1697-LJO-BAM, 2015

                                  21   WL 6956837 (E.D. Cal. Nov. 3, 2015) (approving a minor’s compromise for net payment of

                                  22   $130,444.83 in action involving the shooting and killing of minor plaintiff’s father).

                                  23          As for the proposed annuities structured to be paid in increments after H.A. and L.A. each

                                  24   reach 25 years of age, other courts have determined that such arrangements are preferable to those

                                  25   resulting in a lump sum payment. See, e.g., McCue v. South Fork Union Sch. Dist., No. 1:10-cv-

                                  26   00233-LJO-MJS, 2012 WL 2995666, at *4 n.1 (E.D. Cal. July 23, 2012) (noting that “lump sum

                                  27   payments generally are thought unwise based upon the belief that most recipients immediately

                                  28   squander their new-found riches”). Plaintiffs state that their grandmother and guardian ad litem,
                                                                                         3
                                          Case 5:17-cv-00625-VKD Document 140 Filed 10/09/20 Page 4 of 4




                                   1   Ms. Menchaca, has reviewed and approved the distribution of the proceeds. Dkt. No. 137 at 8, 9–

                                   2   10. The Court has been given no reason to question plaintiffs’ decision as to the chosen structured

                                   3   annuity and does not substitute its judgment for that of plaintiffs or their counsel.

                                   4           Based on the foregoing, plaintiffs’ unopposed motion for approval of minors’ compromise

                                   5   is granted. By October 16, 2020, the parties shall file a joint status report stating when they

                                   6   anticipate filing a stipulation for dismissal.

                                   7           IT IS SO ORDERED.

                                   8   Dated: October 9, 2020

                                   9

                                  10
                                                                                                     VIRGINIA K. DEMARCHI
                                  11                                                                 United States Magistrate Judge
                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                          4
